oO oOo YN BO HO Ff WY YH

No NO NO NO NO NO NN NO NO YF FS FS YES YFSeF ESF OSES ESE OO SESSl
oo ~ a ws aS ww to = oS \o oo ~ a mn Ww i) — So

 

Case 2:19-cv-01246-RFB-VCF Document1 Filed 07/17/19 Page 1 of 14

LAW OFFICES OF ROBERT P. SPRETNAK
Robert P. Spretnak, Esq. (Bar No. 5135)

8275 S. Eastern Avenue, Suite 200

Las Vegas, Nevada 89123

Telephone (702) 454-4900

Facsimile (702) 938-1055

E-mail Bob@Spretnak.com

FULLER, FULLER & ASSOCIATES, P.A.
Lawrence A. Fuller, Esq. (pro hac vice pending)
12000 Biscayne Boulevard, Suite 502

North Miami, Florida 33181

Telephone (305) 891-5199

Facsimile (305) 893-9505

E-mail: |fuller@fullerfuller.com
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
JOHN MEGGS, Individually, )
Plaintiff,
Vs. Case No. 2:19-cv-1246
MIDJIT MARKET, INC., a Nevada
Corporation d/b/a Green Valley Grocery, )

Defendant.

 

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
AND RELATED STATE LAW CLAIMS
Plaintiff, JOHN MEGGS, Individually, on his behalf and on behalf of all other mobility-
impaired individuals similarly situated, (sometimes referred to as “Plaintiff’), hereby sues the
Defendant, MIDJIT MARKET, INC., a Nevada Corporation, d/b/a Green Valley Grocery
(sometimes referred to as “Defendant”), for Injunctive Relief, damages, attorney’s fees, litigation
expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 ef seq.

(“ADA”) and the Nevada Revised Statutes 651.070 e. seg. (“Nevada ADA” or “NADA”), and

Page lof 14
oO CO NN DO HH FPF WH LO —

N WN NO HO NH NH HO HNO HNO | —K 6S ee me et
o NAO ON Sh WY NY SH Oo Oo ON DN HW FR WY HY KS OS

 

Case 2:19-cv-01246-RFB-VCF Document1 Filed 07/17/19 Page 2 of 14

allege the following:
COUNTI

VIOLATION OF TITLE Ui OF THE
AMERICANS WITH DISABILITIES ACT, 42 U.S.C. § 12181, et seg.

1. Plaintiff, JOHN MEGGS, is an individual residing at 1128 Maynard Drive, Duarte,
CA 91010, in the County of Los Angeles.

2. Defendant’s properties, Green Valley Grocery Stores, are located in the County of

Clark at:
Green Valley Grocery Green Valley Grocery
8601 W. Charleston Blvd. 3680 W. Tropicana Blvd.
Las Vegas, NV 89117 Las Vegas, NV 89103
Green Valley Grocery Green Valley Grocery
9692 S. Las Vegas Blvd. 7801 W. Charleston Blvd.
Las Vegas, NV 89123 Las Vegas, NV 89117
Green Valley Grocery
530 E. Craig Road
North Las Vegas, NV 83090

3. Venue is properly located in the District of Nevada because venue lies in the

judicial district of the property situs. The Defendant's properties are located in and do business
within this judicial district.

4. Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given
original jurisdiction over actions which arise from the Defendant’s violations of Title III of the
Americans with Disabilities Act, 42 U.S.C. § 12181 et seg. See, also, 28 U.S.C. § 2201 and §
2202. Jurisdiction over the state law claims vests with this Court because pending and
supplemental jurisdiction is proper pursuant to 28 U.S.C. § 1367.

5. Plaintiff, JOHN MEGGS is a California resident, is sui juris, and qualifies as an
individual with disabilities as defined by the ADA, being a paraplegic. Mr. Meggs relies on a
wheelchair for mobility. Mr. Megg regularly visits Las Vegas to visit his two daughters, who
reside in Las Vegas, his many friends in the area, and to enjoy the entertainment and to gamble.

JOHN MEGGS has visited the subject stores set forth above, and which forms the basis of this
Page2of 14
oo won nn wn fF WY BPO —

bw wo bh HN HO HD NH NN NHN FF FF KF FS FS SEF ESO Sl le
Oo nN BA UA fF WHO NH KH CO Oo FB AIA DA HN FP WY NY |

 

Case 2:19-cv-01246-RFB-VCF Document1 Filed 07/17/19 Page 3 of 14

lawsuit, on numerous occasions, and plans to return to the subject Green Valley Grocery Stores in
the near future to avail himself of the goods and services offered to the public at the properties.
Plaintiff, John Meggs has encountered architectural barriers at the subject properties. The
barriers to access at the properties have endangered his safety.

6. Defendant owns, leases, leases to, or operates the properties described above,
which are places of public accommodation as defined by the ADA and the regulations
implementing the ADA, see, 28 C.F.R. 36.201(a) and 36.104. Defendant is responsible for
complying with the obligations of the ADA.

7. JOHN MEGGS has a realistic, credible, existing and continuing threat of
discrimination from the Defendant’s non-compliance with the ADA with respect to the properties
as described but not necessarily limited to the allegations in paragraph 9 of this complaint.
Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination
in violation of the ADA by the Defendant. JOHN MEGGS desires to visit the subject Green
Valley Grocery Stores not only to avail himself of the goods and services available at the
properties but to assure himself that the properties is in compliance with the ADA so that he and
others similarly-situated individuals will have full and equal enjoyment of the properties without
fear of discrimination.

8. The Defendant has discriminated against the individual Plaintiff by denying him
access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages
and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

9. The Defendant has discriminated, and is continuing to discriminate, against the
Plaintiff in violation of the ADA by failing to, inter-alia, have accessible facilities by January 26,
1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of $500,000
or less). A preliminary inspection of the subject Green Valley Grocery Stores has shown that
violations exist. These violations that JOHN MEGGS personally encountered or observed at the

respective stores include, but are not limited to:

Page3of 14
oOo CO HN DBD TA FF WY HO =

wo wpe NO NH NH NYO WHO NO NO FS FF KF YS KFS OS OO eSer Ol eS eS hl
oN WD A FF WO NH —|§ FS OO FHF INA BD vA FF WO YY | CO

 

Case 2:19-cv-01246-RFB-VCF Document1 Filed 07/17/19 Page 4 of 14

A. Green Valley Grocery, 8601 W. Charleston Blyd., Las Vegas, NV

89117

1)

2)

Parking and Accessible Routes

a) There are no compliant accessible parking spaces serving
the entrance of the subject Green Valley Grocery store, in violation
of ADAAG Sections 4.3 and 4.6, as well as the 2010 ADAS
Sections 302 and 502. These conditions are preventing safe
parking and unloading by Mr. Meggs from vehicles to access the
subject Green Valley Grocery store.

b) The routes from the street, sidewalk, public transportation
and parking area to the store entrance violates ADAAG Sections
4.3, 4.5, 4.7 and 4.8 as well as Sections 303, 304, 305, 402, 403,
404, 405 and 406 of the 2010 ADA Standards. These conditions
impeded access by Mr. Meggs.

c) The ramps accessing Green Valley Grocery have slopes,
cross-slopes and/or side slopes in excess of limits prescribed in
Sections 4.3 and 4.8 of the ADAAG and Sections 402, 403 and 405
of the 2010 ADAS. These conditions impeded Mr. Meggs access
and created a safety hazard.

Access to Restroom Areas

a) Green Valley Grocery’s restroom lavatory pipes are not
insulated, which created a hazard for Mr. Meggs, violating ADAAG
Section 4.19 and 2010 ADAS Section 606.

b) The water closet in the Green Valley Grocery restroom
violates ADAAG Section 4.16 and Section 604 of the 2010 ADAS
which prevented safe use by Mr. Meggs. The water closet lacks

proper grab bars.

Page4of 14
Oo Oo IN DN Wn Fk WY WY =

NO KH HN HN KH HN KN KO BRD wm RR | SS OS Oe le
oo SN AO OT FF WD NO S& OF Oo CO JN DH A PP YY VY S| CO

 

Case 2:19-cv-01246-RFB-VCF Document1 Filed 07/17/19 Page 5 of 14

B.

c)

Dispensers in the restroom are beyond the required ranges

and inaccessible to Mr. Meggs as a disabled patron, in violation of

the ADAAG and 2010 ADAS.

d)

The restroom door at Green Valley Grocery was obstructed

by stored goods. This policy violates ADAAG Section 4.13 and

the 2010 ADAS, which prevented Mr. Meggs’ use of the restroom

without assistance.

Green Valley Grocery, 9692 S. Las Vegas Blvd., Las Vegas, NV_ 89123

1)

Parking and Accessible Routes

a)

b)

d)

No compliant unloading areas or accessible parking spaces
serve the entrance of the subject Green Valley Grocery.
The parking space is located on a slope which prevented safe
parking and unloading by Mr. Meggs.

The water dispenser is on a platform and was inaccessible to
Mr. Meggs in violationof ADAAG 4.3 and ADAAG
302.

Routes from street, sidewalk, public transit and parking
areas violate ADAAG Sections 4.3, 4.5, 4.7 and 4.8 as well
as Sections 303-305, 402-406 of the 2010 ADA Standards.
Such conditions impeded Mr. Meggs’ access as a wheelchair
user to make purchases.

Ramps accessing Green Valley Grocery have slopes,
cross-slopes and/or side slopes, exceeding limits prescribed
in Sections 4.3 and 4.8 of the ADAAG and Sections 402,
403 and 405 of the 2010 ADAS. These conditions impeded
Mr. Meggs’ access to the facility and created a safety hazard

to Mr. Meggs.

Page Sof 14
oOo fo HN DD nD FP WD YH —

NO NO NO PHO WH WH WH WV NY | | |= | | Fe OO ES|F OO Sl Rl
So ~Y BW Wn F&F WD NH =|§ 90D 6 SB AN DR WH BF WW NYO | BD

 

Case 2:19-cv-01246-RFB-VCF Document1 Filed 07/17/19 Page 6 of 14

Cc.

2) Access to Restroom Areas

a)

b)

Green Valley Grocery’s restroom lavatory has no knee or
toe space preventing Mr. Meggs’ use violating ADAAG
Section 4.19 and 2010 ADAS Section 606.

The water closet in the Green Valley Grocery restroom lacks
required grab bars and has its flush control on the
wall side violating ADAAG Section 4.16 and Section 604 of
the 2010 ADAS preventing safe use by Mr. Meggs.
Dispensers in the restroom are beyond the required ranges
and inaccessible to Mr. Meggs in violation of the ADAAG
and 2010 ADAS.

Green Valley Grocery, 3680 W. Tropicana Blvd., Las Vegas, NV 89103

1) Parking and Accessible Routes

a)

b)

Slopes and changes of level in the unloading area of
accessible parking spaces at the property violate Section 4.6
of the ADAAG and Section 502 of the 2010 ADA
Standards. These conditions prevented safe parking and
unloading by Mr. Meggs to access the Green Valley Grocery
store.

Routes from the street, sidewalk, gas pumps, public
transportation and parking to the store entrance violate
ADAAG Sections 4.3, 4.5, 4.7 and 4.8, as well as Sections
303-305 and 402-406 of the 2010 ADA Standards. These
conditions impede Mr. Meggs’ access as a wheelchair user
to access the property and the entrance to the store.

Ramps provided to access the store have slopes and/or side
slopes exceeding limits prescribed in Section 4.8 of the

ADAAG and Sections 402 and 405 of the 2010 ADAS.
Page6of 14
Oo co ~~ 3 DH nH &— WH NHN

NO NYO BH NH NH ND NY WN NY —| | | | FF FEF EF S|
o nN AO UA Ph WY NY KH Oo Oo HO HN DH A FP WY HY | S&S

 

Case 2:19-cv-01246-RFB-VCF Document1 Filed 07/17/19 Page 7 of 14

These conditions impeded Mr. Meggs and are hazardous to

him as a disabled patron of Green Valley Grocery.

2) Access to Restroom Areas

a)

b)

d)

Green Valley Grocery’s restroom lavatory is inaccessible to
Mr. Meggs as a wheelchair user, in violation of Section 4.19
of the ADAAG and 2010 ADAS Section 606.

The water closet in the Green Valley Grocery restroom
violates ADAAG Section 4.16 and Section 604 of the 2010
ADAS preventing safe use by Mr. Meggs as a disabled
patron.

Dispensers in the restroom are beyond the required ranges
and inaccessible to Mr. Meggs and in violation of the
ADAAG and 2010 ADAS.

The restroom door swings into the clear floor space of the
urinal and is lacking adequate space for use by Mr. Meggs
and other disabled patrons to exit, violating ADAAG
Section 4.13 and 4.23 as well as ADAS Sections 403.2.3 and
404.

D. Green _ Valley Grocery, 7801 W. Charleston Blvd., Las Vegas, NV

89117

1) Parking and Accessible Routes

a)

There are no signs for accessible parking spaces serving the
subject Green Valley Grocery which makes it difficult to
identify disabled parking by Mr. Meggs, and the disabled
parking space contains these cross slopes > 2%, violating
ADAAG Section 4.6, and 2010 ADAS Section 502. These
conditions prevented Mr. Meggs from parking safely and

unloading from vehicle to access the store.
Page 7of 14
oOo fo 4S DBD A FP WY NY

NY po NM NY NYO NY HO NH NO KH HF HF FEF Fr KF FO OF OES =
ao nN NA A BR WwW KN KH CO CO FN KN AH PP BY YS CO

 

Case 2:19-cv-01246-RFB-VCF Document1 Filed 07/17/19 Page 8 of 14

2)

b) The ramp provided, violates ADAAG Section 4.8, and 2010

ADAS Sections 302 and 502. These conditions prevented Mr.

Meggs from parking safely and unloading from his vehicle to access

the store.

Cc) Routes from the street, sidewalk, public transportation, gas

pumps and parking area violate ADAAG Sections 4.3, 4.5, 4.7 and

4.8 as well as Sections 303-305 and 402-406 of the 2010 ADA

Standards. These conditions impeded Mr. Meggs’ access from the

public streets and to the entrance of the facility.

d) The ramps accessing Green Valley Grocery have slopes,

cross-slopes and/or side slopes, exceeding limits prescribed and/or

lack landings required in Sections 4.3, 4.7 and 4.8 of the ADAAG

and Sections 402, 403 and 405 of the 2010 ADAS. These conditions

impeded Mr. Meggs and are hazardous to him.

€) The gasoline emergency shut off button is beyond Mr.

Meggs’ reach, violating ADAAG Section 4.3 and 2010 ADA

Standards Section 308 creating a safety hazard.

Access to Restroom Areas

a) Green Valley Grocery’s restroom lavatory is not accessible
to Mr. Meggs, violating ADAAG Section 4.19 and 2010
ADAS Section 606.

b) The water closet in the Green Valley Grocery restroom
violates ADAAG Section 4.16 and Section 604 of the 2010
ADAS which prevented safe use by Mr. Meggs as a disabled
patron.

c) Dispensers in the restroom are beyond the required ranges,
inaccessible to Mr. Meggs and in violation of the ADAAG

and 2010 ADAS.
Page 8of 14
oO CO HN DBD An FF WD NY =

BO bh HN BRO KL KO DO NRO Rm
oN ONO th BR BD NHS! lUCDOllUlUCOUlUlUlCUCOCUlUNlUNCOUAMCURUCUlMwON DC CUS

 

Case 2:19-cv-01246-RFB-VCF Document1 Filed 07/17/19 Page 9 of 14

E.

d)

There are non-compliant grab bars provided at the water
closet, violating Section 4.16 of the ADAAG and ADAS
Section 606 which prevented Mr. Meggs from transferring

to the toilet seat.

Green Valley Grocery, 530 E. Craig Road, North Las Vegas, NV_89030

1) Parking and Accessible Routes

a)

b)

d)

No compliant parking or accessible parking spaces serve the
entrance of Green Valley Grocery the space is located on a
slope preventing safe parking and unloading from Plaintiffs
vehicle to access the Green Valley Grocery store.

There is no compliant route to access the Glacier water
dispensing machine, gas pumps and the fireworks stand at
the property to the store entrance, violating ADAAG
Sections 4.3 and 2010 ADAS Section 302. Conditions
impeded Mr. Meggs’ access as a wheelchair user making
purchases and use of the interior elements.

Routes from the street, sidewalk, public transit and parking
areas violate ADAAG Sections 4.3, 4.5, 4.7 and 4.8 as well
as Sections 303-305, 402-406 of the 2010 ADA Standards.
These conditions impede Mr. Meggs’ access as a wheelchair
user to access the street and store entrance.

Ramps accessing Green Valley Grocery have slopes,
cross-slopes and/or side slopes exceeding limits prescribed
in Sections 4.3 and 4.8 of the ADAAG and Sections 402,
403 and 405 of the 2010 ADAS. These conditions impeded

Mr. Meggs and are hazardous to him as a disabled patron.

2) Access to Restroom Areas

Page9 of 14
Oo fe IN DWN AN SP WY Ye =

NN HO BH NH NH NY NH NHN NO HF YF HF | | FS HFEF Re OS
So I DB A & WH NH |§ FT OO Fe A DBD AH SF WO NY YF S&S

 

Case 2:19-cv-01246-RFB-VCF Document1 Filed 07/17/19 Page 10 of 14

a) Green Valley Grocery’s restroom lavatory has no knee or
toe space preventing Mr. Meggs’ use violating ADAAG
Section 4.19 and 2010 ADAS Section 606.

b) The water closet in the Green Valley Grocery restroom lacks
required grab bars and has its flush control on the wall side
violating ADAAG Section 4.16 and Section 604 of the 2010
ADAS preventing safe use by Mr. Meggs.

c) Dispensers in the restroom are beyond the required ranges
and inaccessible to Mr. Meggs as a disabled patron in
violation of the ADAAG and 2010 ADAS.

10. All of the foregoing violations are also violations of the 1991 Americans with
Disabilities Act Guidelines (ADAAG), and the 2010 Standards for Accessible Design, as
promulgated by the U.S. Department of Justice.

11. The discriminatory violations described in paragraph 9 are not an exclusive list of
the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant's place of
public accommodation in order to photograph and measure all of the discriminatory acts violating
the ADA and all of the barriers to access. The individual Plaintiff, and all other individuals
similarly-situated, have been denied access to, and have been denied the benefits of services,
programs and activities of the Defendant's buildings and its facilities, and have otherwise been
discriminated against and damaged by the Defendant because of the Defendant’s ADA violations,
as set forth above. The individual Plaintiff, and all others similarly-situated, will continue to
suffer such discrimination, injury and damage without the immediate relief provided by the ADA
as requested herein. In order to remedy this discriminatory situation, the Plaintiff requires an
inspection of the Defendant's place of public accommodation in order to determine all of the areas
of non-compliance with the Americans with Disabilities Act.

12. Defendant has discriminated against the individual Plaintiff by denying him access

to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

Page 10of 14
oO Oo NN DO F&F WD NY

wo wp bw NY NH NYO NY YN NO -— KF KF KH KF FF FEF FEF FF eS
Oo sO On S&F WO HY KH GDS 6 BH ID DBD HH FP WY HY —| O&O

 

Case 2:19-cv-01246-RFB-VCF Document1 Filed 07/17/19 Page 11 of 14

accommodations of its place of public accommodation or commercial facility in violation of 42
U.S.C. § 12181 et seg. and 28 C.F.R. 36.302 et seq. Furthermore, the Defendant continues to
discriminate against the Plaintiff, and all those similarly-situated by failing to make reasonable
modifications in policies, practices or procedures, when such modifications are necessary to afford
all offered goods, services, facilities, privileges, advantages or accommodations to individuals
with disabilities; and by failing to take such efforts that may be necessary to ensure that no
individual with a disability is excluded, denied services, segregated or otherwise treated
differently than other individuals because of the absence of auxiliary aids and services.

13. ‘Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is
warranted. Furthermore, the public interest would not be disserved by a permanent injunction.
Plaintiff has retained the undersigned counsel and are entitled to recover attorney's fees, costs and
litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 C.F.R. 36.505.

14. Defendant is required to remove the existing architectural barriers to the physically
disabled when such removal is readily achievable for its places of public accommodation that have
existed prior to January 26, 1992, 28 C.F.R. 36.304(a); in the alternative, if there has been an
alteration to Defendant's place of public accommodation since January 26, 1992, then the
Defendant is required to ensure to the maximum extent feasible, that the altered portions of the
facility are readily accessible to and useable by individuals with disabilities, including individuals
who use wheelchairs, 28 C.F.R. 36.402; and finally, if the Defendant’s facility is one which was
designed and constructed for first occupancy subsequent to January 26, 1993, as defined in 28
C.F.R. 36.401, then the Defendant's facility must be readily accessible to and useable by
individuals with disabilities as defined by the ADA.

15. Notice to Defendant is not required as a result of the Defendant’s failure to cure the
violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and

gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff or

Page ll of 14
Oo Oo SN DN HH Se WD NHN

NY NO NH KH NHN NY LY NY NO | —|§ FF HF FP EF OE OO ES|e OE hl
o tN KH A FP DH HY S| CO CO OBO HN KN AR FOUL UU lLUS

 

Case 2:19-cv-01246-RFB-VCF Document1 Filed 07/17/19 Page 12 of 14

waived by the Defendant.

16. Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to require the Defendant to alter Green Valley

Grocery Stores to make those facilities readily accessible and useable to the Plaintiff and all other

persons with disabilities as defined by the ADA; or by closing the facilities until such time as the

Defendant cures its violations of the ADA. The Order should further request the Defendant to

maintain the required accessible features on an ongoing basis.

WHEREFORE, Plaintiff respectfully requests:

A.

The Court issue a Declaratory Judgment that determines that the Defendant
at the commencement of the subject lawsuit is in violation of Title III of the
Americans with Disabilities Act, 42 U.S.C. § 12181 ef seq. injunctive relief
against the Defendant including an order to make all readily achievable
alterations to the facility; or to make such facility readily accessible to and
usable by individuals with disabilities to the extent required by the ADA;
and to require the Defendant to make reasonable modifications in policies,
practices or procedures, when such modifications are necessary to afford all
offered goods, services, facilities, privileges, advantages or
accommodations to individuals with disabilities; and by failing to take such
steps that may be necessary to ensure that no individual with a disability is
excluded, denied services, segregated or otherwise treated differently than
other individuals because of the absence of auxiliary aids and services.

An award of attorney's fees, costs and litigation expenses pursuant to 42
U.S.C. § 12205.

Such other relief as the Court deems just and proper, and/or is allowable

under Title III of the Americans with Disabilities Act.

COUNT II
Page 120f 14
Oo Oo NN DB nA FSF WY NY

NS NO BW HD WHY NH NH NH NO $- | FF FF | FF OO EO
aoa aT DA HA FB WwW HH = FS Oo DB IN DBD A Ff WN KH | O&O

 

Case 2:19-cv-01246-RFB-VCF Document1 Filed 07/17/19 Page 13 of 14

VIOLATION OF THE NEVADA LAW
AGAINST DISCRIMINATION - Nevada ADA
(violation of Nevada Revised Statutes 651.070 et seq.)

17. The individual Plaintiff repeats the foregoing allegations as if they were expressly
stated herein.

18. | The doctrine of pendent and supplemental jurisdiction is proper under 28 U.S.C. §
1367. |

19. Defendant withheld, denied, deprived and/or attempted to withhold, deny or
deprive the Plaintiff the rights and privileges secured to them by NRS 651.070, ef seq.

20. Pursuant to NRS 651.070, the Plaintiff was and is entitled to the full and equal
enjoyment of the facilities and accommodations of any place of public accommodation, including
the premises, goods and services of the Defendant, without discrimination or segregation based on
his disability.

21. | Defendant's actions were in violation of a legal duty owed to the individual
Plaintiff.

22. Defendant is and was required to comply with the dictates of the Federal and state
laws which forbid discriminatory policies, practices and facilities, including but not limited to
architectural barriers.

23. The individual Plaintiff suffered injury to his dignity, mental anguish and
humiliation, and other injuries, which were proximately caused by the Defendant’s acts and
failures to act.

WHEREFORE, Plaintiff respectfully requests:

A. The Court issue a Declaratory Judgment that determines that the Defendant,
at the commencement of the subject lawsuit, is in violation of Nevada
Revised Statutes 651.070, et seq.

B. Injunctive relief against the Defendant including an order to make all

readily achievable alterations to the facility; or to make such facility readily

Page 13 of 14
Oo oe NT DA A FF WY NHN =

NY NO NO NH NYO NO NY YN NO Ff | | YF KF Ff KF PE ES ES
oOo ND OKO NW Bb HW NS SFP OOOO OmwOMelUl NS ONClCUAMCUCURPllUMhLUUN UU CUO

 

Case 2:19-cv-01246-RFB-VCF Document1 Filed 07/17/19 Page 14 of 14

C.
D.
E.

accessible to and usable by individuals with disabilities to the extent
required by the ADA; and to require the Defendant to make reasonable
modifications in policies, practices or procedures, when such modifications
are necessary to afford all offered goods, services, facilities, privileges,
advantages or accommodations to individuals with disabilities; and by
failing to take such steps that may be necessary to ensure that no individual
with a disability is excluded, denied services, segregated or otherwise
treated differently than other individuals because of the absence of auxiliary
aids and services.

Award compensatory damages to Plaintiff JOHN MEGGS.

An award of attorneys’ fees, costs and litigation expenses.

The Court award such other and further relief as it deems necessary.

DATED: 2 {I r {¢ .

Respectfully Submitted,

LAW OFFICES OF ROBERT P. SPRETNAK

By: /s/ Robert P. Spretnak
Robert P. Spretnak, Esq. (Bar No. 5135)

8275 S. Eastern Avenue, Suite 200
Las Vegas, Nevada 89123

FULLER, FULLER & ASSOCIATES, P.A.
By:/s/ Lawrence A. Fuller, Esq.(pro hac vice pending)

12000 Biscayne Boulevard, Suite 502
North Miami, Florida 33181

Attorneys for Plaintiff

Page 14 of 14
